Title: To George Washington from Robert Stewart, 19 March 1762
From: Stewart, Robert
To: Washington, George



My Dear Colo.
Staunton March 19th 1762

I did myself the pleasure to write you from Doctor Walker’s, I have since from Fort Lewis acknowledg’d the rect of your extreme Friendly and affecte Letter of the 31st December.
A number of our Officers are by Orders assembled here to Settle some Regimental Affairs, which we have just finish’d, and now the Virginia Regt exists no longer, I wish they have not been premature in Disbanding a Corps which might have been very Serviceable in prosecuting a war that does not yet seem to draw to a conclusion—I set out to morrow or next Day for the hot Springs in this County in hopes that the efficacy of their Waters will effectually readicate my Rheumatism & reestablish my Health I propose to stay three or four weeks at the Springs & will then proceed to Winchester on my way to Mount Vernon and as I can by no means think of leaving this Country without enjoyg the happiness of your Compy for a few Days I would be much oblig’d by your sending me a Line to the next Winchester

Court, informing me whether it is most probable I should find you at Home or at Williamsburgh about the latter end of April.
We have just receiv’d accots from Phila. that Sir Jeffry Amherst has made a requisition of a considerable Body of Troops (or rather Men) from all the different Colonies, if this should be true our Assembly will undoubtedly be call’d, and something may occur that will cause a material change in affairs—I would gladly avail myself of any Expedient that could extricate me out of the very mortifying alternative of Joining the Royal Americans as a Sub: or quiting the Service—should a Body of Men be rais’d I imagine it would be no very difficult matter to get me Introduc’d into pretty high Rank, for I cannot think that Colo. Byrd will Serve again, Stepn makes sure of a Compy in the Service and Colo. Lewis has repeatedly declar’d that he never will Serve unless a permanent Provision is made for him, under these circumstances the great object of my endeavours must be to prevent Mr Peachy’s getting Superior Rank which for reasons that will instantly occur to you I could not Submit to—Whatever may cast up I’m well assur’d that you will have a Friendly Eye towards me—The Speaker who possesses a real regard for you would I conceive be the most certain Channel, for by a proper exertion of his Interest which is very prevailing at the Palace, any reasonable point might be carried—Should you not be at the Assembly yourself may I beg your writing by a certain oppy to him on this Subject.
There is nothing here new or entertaining—I most ardently wish you every thing that make you supremely happy and ever am with the most exalted and unalterable Esteem My Dear Sir Your most Affecte & Most Obliged hble Servt

Robert Stewart


I Beg my most Respectfull and obliging Complimts to Mrs Washington.

